HonorableL. A. Wooda
state ,sup3rlntendent
                    of
Publio In&,ruotlon
Auetln,Texaa .

Dear Dr. Woode;                    opinion lie. o-7257

                                   Re: Whether the pereouadeeigMt.ed
                                       by the State Departmentof'Edu-
                                       oaticm to help In the prom
                                       of develop* an elementary
                                       course of study may legally
                                       have their traveland malnt&n-
                                       awe expeimeapaid by theState.

         This will 8olmOwlsdgereoeipt of your letterrequestingan
opinionof this Department,frcm whioh we quote;

             "The State Departmentof Educationltiundertak-
         ing a progran,Ofdevelopingan elementaryooume of
         et&y. Ye have invitedall the eohool teaoheraof
         the State to'partiolpate. .

             *Thema%&albaa     beengetheredhera in the
         State Superlntendent'e offloe~andhitPCKImust be
         campiled inbulletlnfozmforuee inthepubllo
         eohoole. Thme orfour outatmding~leaderainour-
         rloalmumaking in the a~lemmtaryfield have a~re'ed
         toaeeietua iuooordinstlngthl13materlalifwe
         oan~paythelr~.tra~ellng expewe to andfmt~Au,etin,
         andl&elr~alnt.enanoe whllshem.    zheywouldbe
         requiredto etay here about three or four weeks.

             '71ehave euifiolentfunde In our travelaooount
         to take oare of thie if it is your opinionthat this
         oanbedone. They will not be paid any salary,and
         we feelthat:we ehould pay their tra~eland maintan-
         enoe if we can legallydo 80.

             Will you pleaee give UB your opinionon thla
         at your earliestoomenlenoe."
HonorableL. A. Woods - page 2 (o-7257)



         It is the opinionof this Dapartientthat the expenditures
mentionedby you may not be pald by the State.

          It is fundamentallaw, of oouree,that no moneys may be paid
frcm the State Treasuryexceptupon a specificappropriation  made by
the Iegialature.

          There ia in the approprlatlonfor the State Departmentof
Educationfor the currentbienniumItem 26, Trmeling Expense -
$10,750.00per mum.     The purposefor which that Item of appropriation
ia made ie, of oouree,to pay the travelingexpenseof employeesand
representatives of the Department. This could not possiblybe construed
to Includethe travel expensesof persona,howeverworthy and however
helpful,who were not members or employeesof the Department.

          This rulln~ is In line with the rulingmade by this Deparbnent
In OpinionNo. 0~60.56, addressedto HonorableRoyal1 R. Watkins,President,
State Board of Educationof Texas (copy of which we hand you herewith)
whereinwe aaid:

             ‘Within the scope of the foregoingstatutory
         proviaiona,it is obviousthat no authority,either
         expressor implied,exists for defrayingexpenses
         of such Specialor Standardization  Committeereferred
         to in your ocmununloatlon.Neitherhave we discovered
         any other atatutewhich authorizessuch expenses. Tne
         functionsof such oaamnitteeare providedfor by eiist-
         lng law. Such funotionsare to be exercisedby the
         TextbookCcwilttee,createdby the State Board of Edu-
         cationas requiredby Art. 2675b-5(f),V.A.C.S.,the
         members of which shall receive the ccmpenaationas
         thereinprovided.

             "Of oourae,It is permiaeiblefor the State
         Board of Educationto seek advice and counselfrom.~.
         other murces, awh ae teichere,eupervlsore,school
         admlniatrators,and the State Superintendentof Pub-
         110 Instruction,who Is BX officioSecretaryof said
         Board. However, in the abeenceof statutoryauthority,
         such adviceand oounselmuet be furnished,if at all,
         without expenseto the State."

APPROVEDJw   10 1946                          Very truly yours
/e/ Ocle Speer                           Al%XU4EYGEXER&OFTEXAS
ATTORNEYGENERALOF TEXAS
                  APPROVED               BY     /k3/Ocle Speer
                   OPINION                          Ocie Speer
                 co-                                 Assistant
OS4lR:tiw        BY h/BwB
                  Chal-